Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I and Species A, claims 1-5, 7-10 and 12-16, in the reply filed on 07/04/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al (US 20200217559; hereinafter Hwang).
As regarding claim 1, Hwang discloses the claimed invention for an apparatus for collecting a by-product, comprising: a chamber provided with a gas inlet and a gas outlet and having an internal space; a heater disposed on a gas inlet side of the internal space within the chamber and configured to vary a heating temperature in time series; a vortex forming member disposed around the heater; a plurality of first collecting members disposed below the heater; a plurality of second collecting members disposed below the first collecting members, the plurality of second collecting members intersecting cross each other; and a third collecting member disposed on a gas outlet side of the internal space within the chamber (annotated fig. 4).

    PNG
    media_image1.png
    726
    674
    media_image1.png
    Greyscale

As regarding claim 2, Hwang discloses all of limitations as set forth above.  Hwang discloses the claimed invention for wherein the heater is further configured to gradually lower the heating temperature of the heater (annotated fig. 4).
As regarding claim 7, Hwang discloses all of limitations as set forth above.  Hwang discloses the claimed invention for wherein the plurality of second collecting members comprises a plurality of 2-1 collecting members (51) disposed on an installation plate (60) of the chamber in a first direction, perpendicular to a direction extending from an upper portion to a lower portion of the chamber, and a plurality of 2-2 collecting members (52) disposed on the installation plate of the chamber in a second direction, perpendicular to the first direction (fig. 3).
As regarding claim 8, Hwang discloses all of limitations as set forth above.  Hwang discloses the claimed invention for wherein a plurality of through-holes (511, 521) are provided in the plurality of 2-1 collecting members and the plurality of 2-2 collecting members.
As regarding claim 10, Hwang discloses all of limitations as set forth above.  Hwang discloses the claimed invention for wherein the vortex forming member has a circular tubular shape (fig. 10D) in contact with an inner surface of the chamber.
As regarding claim 12, Hwang discloses all of limitations as set forth above.  Hwang discloses the claimed invention for a heat shielding plate (annotated fig. 4) disposed between the heater and the plurality of first collecting members.
As regarding claim 13, Hwang discloses all of limitations as set forth above.  Hwang discloses the claimed invention for wherein the third collecting member is comprised of a filter (fig. 3 and annotated fig. 4) for collecting fine by-products or comprised of a protruding jaw protruding from the chamber.
Claims 14-16 are also rejected with similar reasons as stated in claims 1-2 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 20200217559; hereinafter Hwang).
As regarding claim 3, Hwang discloses all of limitations as set forth above.  Hwang discloses the claimed invention except for wherein a range of the heating temperature varied by the heater is 250°C to 350°C.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein a range of the heating temperature varied by the heater is 250°C to 350°C in order to enhance apparatus performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As regarding claim 9, Hwang discloses all of limitations as set forth above.  Hwang discloses the claimed invention except for wherein the plurality of through-holes are provided with a plurality of types having different diameters.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the plurality of through-holes are provided with a plurality of types having different diameters in order to enhance apparatus performance, since it was known in the art as shown in Cho et al (US 20190194804; figs. 3-4).
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 4 contains allowable subject matter because prior art does not teach fairly suggested wherein the plurality of first collecting members comprise a plurality of pillar portions installed on an installation plate provided in the chamber, and a plurality of plates installed on a portion of the plurality of pillar portions to be spaced apart from each other and having different sizes.
Claim 5 depend on claim 4; and hence is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773